DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Claim 17 recites “the composites” in line 1.  It appears that the claim should recite “the composite” in line 1.  The same applies to claim 18.  Claim 18 recites “the composites” in line 1.  It appears that claim 18 should recite “the composite” in line 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 13, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmitt et al. (US Patent Application No. 2015/0237823).
Regarding claim 1, Schmitt et al. teach a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]).
Regarding claim 2, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have a bulk density of from 10 kg/m3 to 300 kg/m3, preferably from 25 kg/m3 to 200 kg/m3, particularly preferably from 50 to 150 kg/m3 which reads on Applicant’s claimed range of less than 300 g/l (page 2, paragraph [0026]).
Regarding claim 3, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have a closed cell content of more than 95% which reason Applicant’s claimed range of more than 90% (page 3, paragraph [0036]).
Regarding claim 6, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have an average diameter of 0.2 to 50 mm, preferably from 0.5 to 20 mm, and in particular from 1 to 15 mm which reads on Applicant’s claimed range of 0.2 mm to 20 mm (page 2, paragraph [0027]).
Regarding claim 7, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have an average diameter of 0.2 to 50 mm, preferably from 0.5 to 20 
Regarding claim 8, Schmitt et al. teach wherein an expanded thermoplastic elastomer of the expanded thermoplastic elastomer particles is thermoplastic polyurethane (page 1, paragraph [0001], page 2, paragraph [0015]).
Regarding claim 9, Schmitt et al. teach wherein the surface layer comprises compact elastomers (page 3, paragraph [0035]).
Regarding claim 10, Schmitt et al. teach wherein the surface layer comprises compact elastomers and the compact elastomers is natural rubber (page 3, paragraph [0035]).
Regarding claim 11, Schmitt et al. teach wherein the surface layer comprises a natural material (page 3, paragraph [0035]).
Regarding claim 13, Schmitt et al. teach wherein the expanded thermoplastic elastomer is expanded thermoplastic polyurethane (page 1, paragraph [0001], page 2, paragraph [0015]).
Regarding claims 15 and 16, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles are bonded to one another (page 2, paragraph [0028]).
Regarding claim 17, Schmitt et al. teach wherein the composite further comprises a substrate layer (page 3, paragraph [0035]).
Regarding claim 18, Schmitt et al. teach wherein the composites are in the form of prefabricated molded parts (page 2, paragraph [0016], page 3, paragraph [0029]).
Regarding claim 19, Schmitt et al. teach an article comprising a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]). 
The limitation “wherein the article is selected from the group consisting of a flooring surface, a sports hall flooring, a swimming pool hall flooring, a running track, a sports facility, a playground, a kindergarten, a park hallway and a pavement" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The article of Schmitt et al. is capable of being used as a flooring surface, a sports hall flooring, a swimming pool hall flooring, a running track, a sports facility, a playground, a kindergarten, a park hallway or a pavement in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the article of Schmitt et al. and Applicant are the same structurally, they would as a result be capable of the same use.  
Regarding claim 20, Schmitt et al. teach an article comprising a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]). 
The limitation “wherein the flooring surface is a sports flooring surface" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The article of Schmitt et al. is capable of being used as a sports flooring surface in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the article of Schmitt et al. and Applicant are the same structurally, they would as a result be capable of the same use.  


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Patent Application No. 2015/0237823).
Schmitt et al. are relied upon as disclosed above. 
Regarding claims 4 and 5, Schmitt et al. teach a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [00351]).
Schmitt et al. are silent on wherein the composite has a force reduction more than 40%.  It is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same expanded thermoplastic elastomer particles and surface layer within the composite of Schmitt et al. would possess the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Patent Application No. 2015/0237823) in view of Lilge (DE 4134339, see machine translated version).
Schmitt et al. are relied upon as disclosed above.
Regarding claim 12, Schmitt et al. fail to teach wherein the natural material comprises cork.  However, Lilge teaches a composite (paragraph [0017]) comprising a 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cork of Lilge in the surface layer of Schmitt et al. in order to provide an appealing, external appearance (Lilge, paragraph [0027]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Patent Application No. 2015/0237823).
Schmitt et al. are relied upon as disclosed above.
Regarding claim 14, Schmitt et al. teach a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]).
Schmitt et al. do not disclose wherein the content of the expanded thermoplastic elastomer particles is in the range of from 1.0 wt% to 99.0 wt% based on the weight of the composite.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of expanded thermoplastic elastomer particles in order to produce an article which is inexpensive, lightweight and easy to layer (Schmitt et al., page 2, paragraph [0016]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/3/2021